Name: Commission Regulation (EEC) No 2592/85 of 13 September 1985 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar;  distributive trades
 Date Published: nan

 No L 247/1314. 9 . 85 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2592/85 of 13 September 1985 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1984/85 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 12a (5) thereof, Whereas the measures to support the wine market which were employed during the 1983/84 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2390/85 of 19 August 1985 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1984/85 wine ­ growing year (3) provides that the period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 must fall between 15 July and 30 November 1985 ; whereas since 15 July the representative prices for table wines of types A I, R I and R II have remained lower than the activating price for three consecutive weeks ; whereas the condi ­ tions laid down in Article 12a ( 1 ) are thus satisfied ; Whereas Article 2 (2) of Regulation (EEC) No 2390/85 provides for the fixing of the quantity of wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said quantity should be fixed at the maximum level laid down in Article 12a (3) of Regulation (EEC) No 337/79, and the said duration at four months ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Holders of long-term storage contracts for table wines of types A I, R I and R II may, in accordance with the provisions of Regulation (EEC) No 2390/85 :  distil a quantity of wine under contract up to 15 % of their total table wine production in the 1984/85 wine year,  in respect of all or part of the table wine under contract in excess of 1 5 % of their total table wine production in the 1984/85 wine year, conclude one or more storage contracts for a period of four months . Article 2 This Regulation shall enter into force on 16 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p . 1 . 0 OJ No L 89, 29 . 3 . 1985, p . 1 . (3) OJ No L 225, 23. 8 . 1985, p . 8 .